Opinion filed July 7, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00104-CR 
                                                    __________
 
                                     JEFFREY
SHARP, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 33rd District Court
 
                                                           Burnet
County, Texas
 
                                                      Trial
Court Cause No. 37328
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Jeffrey
Sharp[1]
filed a notice of appeal in the Third Court of Appeals on March 14, 2011, 
indicating a desire to appeal his “conviction” in trial court cause no. 37328. 
The clerk’s record, which has recently been received in this court, indicates
that there is no judgment of conviction in cause no. 37328 but that this cause
related only to a pre-indictment application for writ of habeas corpus seeking bail. 
Appellant filed the application on February 18, 2010, and the trial court heard
the matter on March 24, 2010.  We dismiss the appeal. 
Prior
to the filing of the notice of appeal in this cause, appellant was indicted,
tried, and convicted of the underlying offense under a different cause number: 
trial court cause no. 38,147, which is cause no. 11-11-00107-CR in our court.  Because
appellant has already been convicted of the underlying offense and is no longer
subject to pretrial confinement, appellant’s appeal relating to the pretrial
application for writ of habeas corpus is moot.  Martinez v. State, 826
S.W.2d 620 (Tex. Crim. App. 1992).
            Appellant’s
motion to retain appeal and his motion for extension of time to file the notice
of appeal are overruled, and this appeal is dismissed as moot.
 
                                                                                                PER
CURIAM
 
July 7, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel[2]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[3]




[1]We note that, in the notice of appeal and the other
documents filed by appellant’s attorney, appellant’s first name is spelled
“Jeffery.”  However, in the document prepared by the district clerk, in appellant’s
signature, and also in the indictment and judgment in the companion case (our
cause no. 11-11-00107-CR), the spelling is “Jeffrey.” 


[2]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[3]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.